UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7700



KRIS SARAYN KOLLYNS,

                                              Plaintiff - Appellant,

          and


JONATHAN C. FRANCIS; KYLE CRISCO,

                                                          Plaintiffs,

          versus


DR. SELMAN WATSON; MARTHA WILLIAMS, in their
personal capacities; SOUTH CAROLINA DEPARTMENT
OF MENTAL HEALTH; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, for injunctive relief,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cv-02401-JFA)


Submitted:   January 17, 2007             Decided:   February 9, 2007


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kris Sarayn Kollyns, Appellant Pro Se.       Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Kris Sarayn Kollyns appeals the district court’s judgment

and order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Kollyns v. Watson, No. 3:05-cv-02401-JFA (D.S.C. filed Sept. 22,

2006; entered Sept. 25, 2006).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 3 -